United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2166
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                            Zackery Marvin Leroy Jones

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: March 15, 2019
                               Filed: March 28, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Zackery Jones directly appeals after he pleaded guilty to a drug offense and the
district court1 sentenced him to a within-Guidelines prison term. His counsel has

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the sentence.

        Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (substantive reasonableness is reviewed for abuse
of discretion); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014)
(on appeal, within-Guidelines-range sentence may be presumed reasonable). The
record establishes that the district court adequately considered the sentencing factors
listed in 18 U.S.C. § 3553(a). See United States v. Wohlman, 651 F.3d 878, 887 (8th
Cir. 2011) (court need not mechanically recite § 3553(a) factors, so long as it is clear
from record that court actually considered them in determining sentence).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-